Citation Nr: 0413569	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  The veteran also reports service in the Army Reserve 
in Kentucky from July 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

REMAND

In connection with his claim for service connection for 
tinnitus, the veteran alleges noise exposure, in part, from 
serving as a "safety NCO" on rifle ranges during both his 
active and reserve duty. 

The veteran's Form DD-214, Report of Transfer or Discharge, 
is not of record.  DA Form 2-1 is of record, listing the 
veteran's duty assignments from October 1985 to December 
1991.  It does not, however, verify the veteran's claimed 
duty as a safety NCO.  An attempt should be made to verify 
such service as it relates to the veteran's claim.

Additionally, based on a review of the record, the Board 
finds that the veteran has not received adequate notice under 
the provisions of the Veterans Claims Assistance Act (VCAA) 
relative to his claim for service connection for tinnitus.   
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, VA is to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2003).

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act, as codified at 38 U.S.C. §§  5102, 
5103, 5103A and 5107, are fully complied with 
and satisfied.  Compliance with the duties 
articulated in Quartuccio, supra and 
38 C.F.R. § 3.159(b)(1) is required as well.  
That is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his claim 
and should be requested to send VA all 
pertinent evidence or information in his 
possession.

2.  The RO should request the National Personnel 
Records Center (NPRC) located in St. Louis, 
Missouri to conduct a search for the veteran's Form 
DD-214 and his 201 file, to include any performance 
reports or other documents tending to support his 
reported ancillary duty as a safety NCO at the 
firing range.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

